       Case 4:13-cv-01497-JST Document 32 Filed 11/26/18 Page 1 of 5



 1   XAVIER BECERRA
     Attorney General of California
 2   SARALYN M. ANG-OLSON
     Senior Assistant Attorney General
 3   VINCENT DICARLO
     Supervising Deputy Attorney General
 4   EMMANUEL R. SALAZAR (SBN 240794)
     Deputy Attorney General
 5    Bureau of Medi-Cal Fraud & Elder Abuse
      2329 Gateway Oaks Drive, Suite 200
 6    Sacramento, CA 95833-4252
      Telephone: (916) 621-1835
 7    E-mail: Emmanuel.Salazar@doj.ca.gov
      Facsimile: (916) 274-2929
 8
     Attorneys for Plaintiff State of California
 9

10                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
11                                   OAKLAND DIVISION

12
                                                         Case No. CV 13-01497 KAW
13   United States, and the States of California,
     Texas, Michigan, New York, North Carolina,          NOTICE OF THE STATE OF
14   ex rel. Randy Reagan, and James Longfield           CALIFORNIA AND OTHER PLAINTIFF
                                                         STATES’ ELECTION REGARDING
15                       Plaintiffs,                     INTERVENTION; [PROPOSED] ORDER
16                            v.
17   Carolina Liquid Chemistries, Corp.,
     A Delaware Corporation,
18
                        Defendant.
19

20                                                       Case No. CV 13-5976 KAW
     United States, et al., ex rel. Delbert D. Salyer,
21                                                       NOTICE OF THE STATE OF
                         Plaintiffs,                     CALIFORNIA AND OTHER PLAINTIFF
22                                                       STATES’ ELECTION REGARDING
                              v.                         INTERVENTION; [PROPOSED] ORDER
23
     Carolina Liquid Chemistries, Corp.,
24   a Delaware Corporation,
25                      Defendants.
26

27

28
                 NOTICE OF THE STATE OF CALIFORNIA AND OTHER PLAINTIFF STATES’ ELECTION REGARDING
                                    INTERVENTION; [PROPOSED] ORDER (CV 13-01497 KAW; CV 13-5976-KAW)
                                                   1
        Case 4:13-cv-01497-JST Document 32 Filed 11/26/18 Page 2 of 5



 1                    NOTICE OF THE STATE OF CALIFORNIA AND OTHER

 2                PLAINTIFF STATES’ ELECTION REGARDING INTERVENTION

 3   TO THE CLERK OF COURT AND ALL PARTIES:

 4           The States of California, Colorado, Florida, Georgia, Hawaii, Minnesota, Montana, North

 5   Carolina, New Hampshire, New Jersey, Rhode Island, Virginia, and Wisconsin respectfully

 6   HEREBY NOTIFY the Court of their joinder in the Notice of the United States That It Is Not

 7   Intervening at This Time, ECF No. 27, filed October 23, 2018, in the above-captioned actions.

 8           The States of Florida, Maryland, Nevada, Oklahoma, and Texas respectfully HEREBY

 9   NOTIFY the Court of their decision to decline intervention, pursuant to their respective states’

10   false claims act statutes.

11           The Maryland False Health Claims Act provides that “If the State does not elect to

12   intervene and proceed with the action . . . before unsealing the complaint, the court shall dismiss

13   the action.” Md. Code Ann., Health Gen, § 2-604 (a)(7). Accordingly, the State of Maryland

14   requests that all claims asserted on behalf of the State of Maryland be dismissed without

15   prejudice.

16           Although not intervening at this time, pursuant to the above named states’ respective false

17   claims act statutes, the plaintiff states request that the Court solicit their written consent and

18   approval before ruling or granting either the relators’ or defendant’s proposal that this action be

19   dismissed, settled, or otherwise discontinued.

20           Pursuant to California Government Code § 12652(f)(1), and the other above named states’

21   respective statutes, the above named states request that, should this case continue, the parties

22   serve copies of all pleadings and motions subsequently filed in this action upon California and the

23   other above named states, and the above named states further reserve the right to order any

24   deposition transcripts and to intervene in the action, for good cause shown, at a later date.

25           A Proposed Order accompanies this Notice.

26

27

28
                   NOTICE OF THE STATE OF CALIFORNIA AND OTHER PLAINTIFF STATES’ ELECTION REGARDING
                                      INTERVENTION; [PROPOSED] ORDER (CV 13-01497 KAW; CV 13-5976-KAW)
                                                     2
      Case 4:13-cv-01497-JST Document 32 Filed 11/26/18 Page 3 of 5



 1   Dated: November 26, 2018                         Respectfully Submitted,

 2
                                                      XAVIER BECERRA
 3                                                    Attorney General of California

 4                                                    /s/ Emmanuel R. Salazar
                                                      ___________________________
 5                                                    EMMANUEL R. SALAZAR
                                                      Deputy Attorney General
 6                                                    Attorneys for the State of California and on
                                                      behalf of and with authorization from the
 7                                                    States of Colorado, Florida, Georgia,
                                                      Hawaii, Maryland, Minnesota, Montana,
 8                                                    North Carolina, Nevada, New Hampshire,
                                                      New Jersey, Oklahoma, Rhode Island,
 9                                                    Texas, Virginia, and Wisconsin

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
               NOTICE OF THE STATE OF CALIFORNIA AND OTHER PLAINTIFF STATES’ ELECTION REGARDING
                                  INTERVENTION; [PROPOSED] ORDER (CV 13-01497 KAW; CV 13-5976-KAW)
                                                 3
        Case 4:13-cv-01497-JST Document 32 Filed 11/26/18 Page 4 of 5



 1                                         [PROPOSED] ORDER

 2           The States of California, Colorado, Florida, Georgia, Hawaii, Maryland, Minnesota,

 3   Montana, North Carolina, Nevada, New Hampshire, New Jersey, Oklahoma, Rhode Island,

 4   Texas, Virginia, and Wisconsin (collectively, the “named plaintiff states”) have notified the Court

 5   of their decisions regarding intervention in this action, pursuant to their respective false claims act

 6   statutes.

 7           IT IS ORDERED that:

 8           1.     The parties shall serve all pleadings, motions and orders subsequently filed in

 9   these actions on the named plaintiff states.

10           2.     The named plaintiff states are entitled to order any deposition transcripts.

11           3.     The named plaintiff states are entitled to intervene in the action, for good cause

12   shown, at a later date.

13           4.     Should the relators or defendants propose that this action be dismissed, settled, or

14   otherwise discontinued, the Court will solicit the written consent of the named plaintiff states

15   before ruling or granting its approval.

16           5.     The State of Maryland having declined to intervene in this matter, all claims

17   asserted on behalf of Maryland are hereby dismissed without prejudice. Maryland False Health

18   Claims Act, Md. Code Ann., Health Gen, § 2-604 (a)(7)

19

20   Entered this _____ day of ________________ 2018.
21

22                                                           ___________________________
                                                             United States Magistrate Judge
23

24

25

26

27

28
                  NOTICE OF THE STATE OF CALIFORNIA AND OTHER PLAINTIFF STATES’ ELECTION REGARDING
                                     INTERVENTION; [PROPOSED] ORDER (CV 13-01497 KAW; CV 13-5976-KAW)
                                                    4
        Case 4:13-cv-01497-JST Document 32 Filed 11/26/18 Page 5 of 5



 1                                        CERTIFICATE OF SERVICE

 2         I hereby certify that on 11/26/201811/26/1811/26/201811/26/2018, I electronically filed the

 3   above with the Clerk of the Court by using the CM/ECF system, which will send a notice of

 4   electronic filing to counsel of record.

 5                                              /s/ Sharon Brecht
 6                                             ________________________
                                               Sharon Brecht
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                  NOTICE OF THE STATE OF CALIFORNIA AND OTHER PLAINTIFF STATES’ ELECTION REGARDING
                                     INTERVENTION; [PROPOSED] ORDER (CV 13-01497 KAW; CV 13-5976-KAW)
                                                    5
